DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

In paragraph 0105, line 8, “300 and 30” should be changed to --30 and 3-- to correct presumed typographical errors.

In paragraph 0105, line 10, “large amount of sequential data” should be changed to --large amount of random data-- to correct a presumed typographical error.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0365079 to Koch et al.

Regarding claims 1 and 12, Koch shows the claimed storage device in Fig. 1 as storage device 120.  He shows the claimed memory device as storage media 123.  He shows the claimed memory controller as processor 121.  Processor 121 performs garbage collection of the storage media 123 as claimed.  Processor 121 is aware of the erase counts of the free blocks and considers that when deciding where to move data (see paragraph 0011). 

Regarding claims 10 and 11, Koch teaches at paragraph 0015 that his device “pick[s] an allocation unit with the smallest number of valid data blocks to migrate [garbage collect].”

Allowable Subject Matter
Claims 2-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132